Cause No. CV15-0775

MOLLY BELLEFEUILLE, DVM                                                                                               FILED IN
                                                                                                               2nd COURT OF APPEALS
v_
                                                                                                                FORT WORTH, TEXAS   /C.
                                                                                                            H
                                                                                                         415'H 8/19/2015
                                                                                                                JUDICIAL 9:40:30
                                                                                                                                  §TR
                                                                                                                                 AM c‘ﬁ"
EQUINE SPORTS MEDICINE &
                                                               uncooaoocommcoaom




                                                                                                                     DEBRA SPISAK
                                                                                                                             6‘04
SURGERY, WEATHERFORD DIVISION,                                                                                         Clerk
PLLC                                                                                                     PARKER COUNTY, TEXAS


                                ORDER GRANTING TEMPORARY INJUNCTION
           Defendant Equine Sports Medicine Surgery Weatherford Division,                                         PLLC (“ESMS”)            has

ﬁled an Original Answer, Veriﬁed Counterclaims, Application for Temporary Restraining Order

and Temporary and Permanent Injunction and, in connection therewith, has presented a motion

for a   temporary injunction.          It   clearly appears   from the                       facts set forth in the Application   and from

the evidence presented by the parties that the following facts are present:


               1)    Many     hospitals and practices    have been forced                         to reduce or   abandon   their residency


programs because significant business has been                                     lost to    former residents that establish a practice

nearby. There are a declining               number of veterinary residency programs and openings                                  for recent


veterinary school graduates as a result. Veterinary hospitals that have kept their residency

programs have turned to non-compete agreements to protect                                           their business so that their doctors


can continue to train the next generation of veterinarians without jeopardizing their                                                  own

livelihoods.           If   such non-competes are not enforced, more veterinary hospitals will discontinue

their training         programs and residencies and even fewer residencies will be available.

           2)       Molly Bellefeuille (“Bellefeuille”) entered                          into a    Residency Employment Agreement

(“Residency Agreement”) with                 ESMS   on   May            29, 2012, in              which she agreed   to not enter into or


engage         in   any relationship with any person or entity that provides services similar to the services


ORDER GRANTING TEMPORARY INJUNCTION-                                                                                                Page   l




50791460   I
ESMS provides to its patients within a ﬁfty-mile radius of ESMS                         for a period of eighteen               months

after her residency ended.                       Bellefeuille’s residency with    ESMS             ended on        May      31, 2015.

Bellefeuille     is   therefore prohibited from providing equine veterinarian services within ﬁfty miles

of ESMS, 2991 W. Interstate 20, Weatherford, Texas 76087                        until   December            1,   2016.

          3) Additionally, Bellefeuille                had been given and had access              to    ESMS’s    conﬁdential and

proprietary information and trade secrets of                    ESMS.      Bellefeuille      is    prohibited from disclosing

ESMS’s        conﬁdential and proprietary information and trade secrets. Additionally, Bellefeuille                                     is


prohibited from using             ESMS’s         conﬁdential and proprietary information and trade secrets outside

her   employment with ESMS.

          4)    There      is   sufﬁcient evidence that Bellefeuille has breached her agreement or intends to

breach her agreement with                       ESMS   by   directly   competing with        ESMS         within the ﬁfty-mile

restricted zone.        There     is   also sufﬁcient evidence that Bellefeuille        is   or    is   about to misuse       ESMS’s

conﬁdential and proprietary information and trade secrets by providing business and marketing

plans, patient        lists,   price   lists,   methods of operation, and medical records including case                     histories,


x~ray ﬁlms, personal and regular patient ﬁles to a direct competitor that has entered into an

employment contract with                 Bellefeuille within the ﬁfty-mile restricted zone.


          5)     Bellefeuille has               been exposed   to conﬁdential information during her                     employment

with   ESMS,      including but not limited to business and marketing plans, patient                               lists,   price   lists,



methods of operation, and medical records including case                         histories, x-ray           ﬁlms, personal and

regular patient ﬁles, and such other trade secrets and conﬁdential and proprietary information

which constitute ESMS’s trade secrets and conﬁdential and proprietary information, which

information      is    not in the public domain.




ORDER GRANTlNG TEMPORARY INJUNCTION-                                                                                           Page 2

50791-t   l
           6)    Bellefeuille     is   in possession       of ESMS’s conﬁdential and proprietary information and

trade secrets and has been using or threatening to use the information in direct competition with


ESMS. As          such,    ESMS        is   in   imminent danger of having                      its    conﬁdential and proprietary

information and trade secrets improperly disclosed to third parties and to losing current and

prospective customers as a result of wrongful disclosure.

           7)       Additionally, Bellefeuille            is   wrongfully soliciting existing and potential customers

of ESMS.

           8)       The Court ﬁnds           that the      non-compete agreement                      is   reasonable in      all   respects.


Speciﬁcally, the ﬁfty-mile geographic restriction                         is   reasonable because             it is   narrowly tailored to

protect        ESMS’s     core business and covers the area where                               many of         the horses treated by

Bellefeuille while at           ESMS        are located.        The Court           also   ﬁnds the eighteen-month               restriction


reasonable to protect           ESMS’s       business interests. Allowing Bellefeuille into the restricted zone

sooner will give her an unfair edge in diverting business away from                                    ESMS.

           The Court       further     ﬁnds      that,   unless this Temporary Injunction                       is    issued immediately,

ESMS       will suffer    immediate and irreparable harm for which there                              is   no adequate remedy         at law.


ESMS’s         only adequate remedy              is to   prevent Bellefeuille from performing equine veterinarian

services within a ﬁfty-mile radius of                ESMS       located at 2991            W.   Interstate 20, Weatherford,           Texas

76087 and prevent the disclosure and use of                         its    conﬁdential and proprietary information and

trade secrets to any person outside of ESMS,                     and prevent unlawful                 solicitation      of its business.

           The Court       is   of the opinion that             ESMS           is   entitled to this         Temporary Injunction as

requested in      ESMS’s        Counterclaims.

           IT IS.   THEREFORE, ORDERED, ADJUDGED AND DECREED                                                         that Bellefeuille,     and

her agents. servants, employees, representatives, attorneys, and                                       all   other persons or entities



ORDER GRANTING TEMPORARY INJUNCTION-                                                                                                 Page   3


50791469   I
acting in concert or participation with her or             who,   directly or indirectly,         who   receive actual

notice of the injunction       by personal service or otherwise, from taking any of the following

actions:


           a.       Performing any equine veterinary services within ﬁfty miles of                   ESMS, 2991 W.

Interstate 20,     Weatherford, Texas 76087, for a period of eighteen months from June                   1,   2015.

           b.       Attempting    to   circumvent the restriction above from a remote location by use of

telecommunications, written correspondence, computer generated or assisted communications, or

similar methods.


           c.       Disclosing or using, directly or indirectly, through any means whatsoever,                     ESMS
conﬁdential and proprietary information, business and marketing plans, patient                                lists,       case

histories, x-ray     ﬁlms, personal and regular patient ﬁles, price             lists,     and method of operations,

and such other trade secrets and conﬁdential information which constitute ESMS’s trade secrets

and conﬁdential information in competition with            ESMS.

           d.       Contacting or soliciting     ESMS’s customers             or prospective customers for the

purpose of diverting existing and future business away from                            ESMS      and from tortiously

interfering with     any existing contractual relationships or prospective business relationships.

           e.       Altering, modifying, damaging, destroying, or in any               way changing any document

procured, obtained, or created during Bellefeuille’s              employment with             ESMS   or any business



                                                                                                          Gs
secrets.


           IT IS   FURTHER ORDERED,            that the   bond   shall   be   set at   $   / Q)OQ0       ‘T‘-          .   The

district clerk’s    ofﬁce   may   accept cash, a certiﬁed or cashier’s check, credit card, or attorney or

law   ﬁrm check     in   payment ofthe bond.     1:55-94 f“                                  M) FIX (‘5
U aux ‘blw WAO‘F'HH                              jaw-L ‘

ORDER GRANTING TEMPORARY lNJUNCTlON-                                                                              Page 4

507N469    l
          IT IS   FURTHER ORDERED         that this   Order   shall    remain   in full force   and   effect until


further order     of the Court.

                      Emmy                        3 '0
                                                      ’
                                                                  '“   .
                           a

                                                              ‘
SIGNED this the                   ofJuly 2015 a




ORDER GRANTING TEMPORARY INJUNCTION-                                                                      PageS

507N469   l